Title: To George Washington from Jonathan Boucher, 8 April 1773
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Prince George’s County [Md.] 8th Apl 1773.

I hardly remember ever to have been more surpris’d, than I was a few days ago, on being informed by the Governor of the Engagement that had taken Place between Mr Custis, & Miss Nelly Calvert; and, I beg Leave to assure You, on my Word & Honour, that, never till that moment, had I the most distant Suspicion of any such Thing’s being in Agitation. It gives Me great Uneasiness to learn, from the same Authority, that You think Me, in some measure, to blame. To this, I can only reply, that, if I have err’d, the Error was of the Head, & not of the Heart. Mr Custis will do Me the Justice to own, that I have repeatedly warn’d Him of the Hazard every Man must necessarily run, who precipitates Himself into so important an Attachment, ere the Judgement be fully matured. He has Reason to be thankful, that He runs as little as any One can. The peculiar & extraordinary Merits of the Lady He fortunately, has singled out to place his Affections on, assure Me He never will have Cause to repent it, from Her: I wish, I cou’d be half so sure, that his own future Conduct & altered opinions, may never tempt Him to wish, that He had let it alone, a little longer.
You will remember, I always thought, that He was enamoured of Miss Betsey; tho’ even in that, I suspected not, that there was any Likelihood of its becoming so serious, without my first knowing more of it. Why, He has carried it so far, without ever deigning to pay Me that common Compliment, which, I think, my Friendship for Him well entitled Me to, He best can tell: I will not, however, impute it to a worse Cause than a false Shame. If He had consulted Me, He would have found Me in that, as I hope, He has, in other Things, candid & indulgent. But, when I recollect, that He neglected also to inform You, I forbear my Murmurings, asham’d to insist too much on a Breach of Friendship,

with your Example before Me, who have Forgiven a Breach of Duty.
I beg You to recall to your Mind, what my Conduct has been in other Instances respecting this young Gentleman: and I am sure You will do Me the Justice to own, that my not having advertis’d You of This also, has been owing solely to my not knowing it, myself. However infatuated I may have been in my political Pursuits, I wou’d not have been wanting in so essential an Instance of Duty. I therefore, will hope, that, You will not continue to judge harshly of my Negligence, in as much as I again assure You, that, if I have been to blame, I have been so unintentionally.
I shou’d belie my real Opinion, were I not to say, that, I think, it had been better for Mr Custis not to have engag’d Himself: but, since This could not be, I should hardly belie it less, not to own, that I think He cou’d nowhere have enter’d into a more prudent Engagement. Miss Nelly Calvert has Merit enough to fix Him, if any Woman can: and I do, from the fullness of a warm Heart, most cordially congratulate his Mother & Yourself, as well as Him, on the Happiness of his having made this most pleasing of all Connexions, with this the most amiable young Woman I have almost ever known. I know Her well, and can truly say, She is all that the fondest Parent can wish for a darling child. Warmed with the Ideas of her Merit, I can almost persuade myself to believe, that the Advantages which may be derivd to his Morals from this Engagement, rash as it has been, are enough to compensate for the ill Influence it may be supposed to have on his intellectual Pursuits. There is a Generosity, a Fortitude, a Manliness & Elevation of Mind, which such true Gallantry inspires, that is not so easily otherwise taught. As I will not suffer myself to think, but for a Moment, that He will ever be wanting in Honour or Integrity, so as to tempt Him to shrink from an honourable Engagement, I trust, He will also consider Himself as not less bound in Honour, to avoid all those sordid & less noble Pursuits, which wou’d debase, & render Him unworthy of Her. Nay, I trust, that He will find Himself enabled to collect the dissipated Powers of his Mind, & apply with Earnestness to his Studies, which, it seems, He now confesses, He has not been able to do these twelve months, owing to the Impression of this Passion. Upon the whole, it appears to Me, considering

his Temper & Situation, that his Friends have rather Reason to rejoice, than be uneasy, at this Engagement.
I enclose You a Letter from Dr Cooper, which, I assure myself, will not be displeasing to You. He is a Man of True Merit, in every Sense of the Word; and You may safely depend on his doing every thing becoming such a Man. You see, You have all this & the next Month before You: He shou’d be there, before their Commencement in June, that He may not lose a Term And, as his Friend & old Companion Carr, has some thoughts of accompanying Him thither, on the same Errand, I will be obliged to You, if without Inconvenience to Yourself, You can give Him three weeks or a Month, to consult his Friends, & get ready.
I am told, You have Business to our Provincial Court, the next week; I hope to see You either agoing, or returning. The Govr, Mr Calvert, the chief Justice, & Mr Dulany dine here on Monday: shou’d You set out on that Day, You know, You can be here in Time to Dinner. I am, most truly & cordially, Dr sir, Yr most obedt Hble servt

Jonan Boucher

